Citation Nr: 0200842	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma, reactive airway disease, 
obstructive pulmonary impairment, and old granulomatous 
disease.

3.  Entitlement to an increased (compensable) initial 
evaluation for a left (nondominant) shoulder disorder.

4.  Entitlement to an increased (compensable) initial 
evaluation for a right knee disorder.

5.  Entitlement to an increased (compensable) initial 
evaluation for the residuals of a left distal fibula 
fracture.

6.  Entitlement to an increased initial evaluation for 
depression, currently rated 10 percent disabling.

7.  Entitlement to an increased (compensable) initial 
evaluation for insomnia.

8.  Entitlement to an increased (compensable) initial 
evaluation for seborrheic dermatitis.

9.  Entitlement to an increased initial evaluation for the 
residuals of a left knee disorder, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran waived 
RO review of documentary evidence submitted at that time.  
See 38 C.F.R. § 20.1304 (2001).  

The Board notes that in a June 2000 rating decision the RO 
denied entitlement to service connection for right lateral 
epicondylitis, status post extensor release, and that the 
veteran submitted a notice of disagreement from that 
determination in June 2001.  The Board finds, however, that 
the veteran did not perfect his appeal as to this matter 
subsequent to the issuance of the statement of the case in 
September 2001.  Therefore, this issue is not addressed in 
this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2001).

The issues of entitlement to service connection for chronic 
fatigue and a respiratory disorder and entitlement to 
increased ratings for service-connected left knee, right 
knee, depression, insomnia, and seborrheic dermatitis 
disabilities are addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issues as to entitlement to increased 
ratings for the left shoulder and left fibula disabilities on 
appeal has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected left shoulder disorder is manifested by 
impingement syndrome, residual tendonitis, and some 
limitation of motion, but without evidence of motion limited 
to shoulder level or motion limited to shoulder level as a 
result of pain or dysfunction.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected residuals of a left distal fibula fracture 
are manifested by subjective complaints of intermittent left 
lateral ankle pain and feelings of instability without 
objective evidence of moderate limitation of ankle motion or 
moderate limitation of ankle motion as a result of pain or 
dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) initial 
rating for the veteran's service-connected left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).

2.  The criteria for an increased (compensable) initial 
rating for the veteran's service-connected residuals of a 
left distal fibula fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 1999 statement of the case and February 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claims 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the veteran's 
service-connected left shoulder and left fibula disabilities 
have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in October 1998 and November 1999 and that 
adequate medical opinions have been obtained as to the 
veteran's service-connected left shoulder and left fibula 
disabilities.  Although the record indicates the veteran's 
claims file was not available for the VA examiners' review, 
the opinions provided are consistent with the other evidence 
of record as to these issues.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
veteran's service-connected left shoulder and left fibula 
disabilities.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's service-connected left shoulder and left fibula 
disabilities would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran.  Further development and further expending of VA's 
resources is not warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Left Shoulder Disorder
Background

Service medical records show that in January 1984 the veteran 
underwent bursectomy, rotator cuff repair, and resection of 
the coracoacromial ligament to the left shoulder.  
Examination in August 1990 noted a 4-inch scar to the 
anterior left shoulder with full strength and range of 
motion.  In an August 1990 report of medical history the 
veteran noted painful or "trick" shoulder or elbow.  The 
examiner reported the veteran had undergone surgical repair 
for left shoulder impingement syndrome, chronic bursitis, and 
torn rotator cuff in 1984 but that he stated he had 
experienced no problems since then.  

By rating decision dated in July 1998, the RO granted service 
connection for a left shoulder disorder and assigned a 
noncompensable evaluation.  

During VA examination in October 1998 the veteran reported 
that he had undergone left shoulder surgery in 1984 and that 
postoperatively he had a "frozen shoulder" with 
dramatically improved range of motion with physical therapy.  
He stated that presently he experienced limited range of 
motion of the arm and was unable to reach far above his head.  
He reported the disorder occasionally hindered his ability to 
reach and move objects at work but that the left shoulder was 
not painful.  The examiner noted the veteran had full 
extension and flexion of the left shoulder but that abduction 
was limited to 130 degrees.  It was noted the veteran did not 
have any pain associated with elevation of his left shoulder.  
There was normal motor strength to the shoulders, 
bilaterally.  X-ray examination revealed no abnormalities to 
the bones, joints, or soft tissues.  The diagnoses included 
status post rotator cuff tear to the left shoulder with 
residual limitation of motion but no residual pain.

In a February 1999 rating decision, the RO continued a 
noncompensable initial rating for the veteran's service-
connected left shoulder disability.  

In his notice of disagreement the veteran reported that he 
had lost partial use of his left shoulder, approximately 50 
degrees, and that he experienced intermittent pain and 
clicking, locking, and stiffness in the mornings.  He 
requested an evaluation by an orthopedic specialist.       

Private medical records include orthopedic clinic reports 
which noted treatment for a right shoulder disorder in 1999.  
The reports are negative for complaint or treatment related 
to the veteran's service-connected left shoulder disorder.

During VA orthopedic examination in November 1999 the veteran 
complained of limited left shoulder motion, aching pain, 
catching, popping, clicking, and increased difficulty with 
activities above chest level.  He reported that he continued 
to exercise regularly and was able to ride his bicycle 75 to 
125 miles per week.  

The examiner noted there was intact strength to the left 
shoulder with a positive impingement sign and palpatory 
tenderness over the anterior shoulder and acromioclavicular 
joint.  Range of motion studies revealed flexion to 160 
degrees, extension to 50 degrees, abduction to 150 degrees, 
adduction to 40 degrees, internal rotation to 40 degrees, and 
external rotation to 90 degrees.  There was mild crepitus 
with rotation, flexion, and abduction but no evidence of 
active synovitis, erythema, or drainage.  Active range of 
motion was equal to passive range of motion.  The diagnoses 
included status post left rotator cuff repair by history with 
impingement syndrome and residual tendonitis/tear.

A November 1999 magnetic resonance imaging (MRI) study 
revealed focal increased signal in the central rotator cuff, 
compatible with an intrasubstance tear versus severe rotator 
cuff tendonitis, fluid in the subdeltoid bursa, post-
operative changes to the acromion, and an artifact at the 
level of the acromion.

At his personal hearing in January 2000 the veteran testified 
that he had lost considerable range of left shoulder motion 
and that his strength in that shoulder was not what it should 
be.  He stated he could not lift as far over his head as he 
had previously been able and that this limitation affected 
his employment in the retail grocery business.  He reported 
that he experienced a dull throbbing pain during weather 
changes or if he moved or lifted something the wrong way.  

At his personal hearing before the undersigned Board Member 
in September 2001 the veteran testified that he was not 
presently receiving medical treatment for his left shoulder 
disorder but that he took over-the-counter medication for 
pain, swelling, and joint tenderness.  He stated his primary 
problem was the loss of mobility in the shoulder since his 
operation during active service and that he was progressively 
losing mobility and strength in that shoulder.  

He testified he had given up golf because of his shoulder 
disorder and that he had a limited ability to reach with the 
left arm as compared to his right.  He reported he 
experienced a dull, throbbing pain to the shoulder, which 
often occurred in the morning, and minor swelling and 
stiffness with weather changes but denied any dislocations.  
He stated his shoulder motion was limited but was not limited 
because of pain.

Analysis

The Ratings Schedule provides that limitation of motion of a 
minor arm at shoulder level is assigned a 20 percent 
disability rating, when the minor arm motion is limited to 
midway between side and shoulder level a 20 percent rating is 
assigned, and when the minor arm is limited to 25 degrees 
from the side a 30 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).  Normal shoulder 
flexion and abduction is from 0 to 180 degrees (90 degrees at 
shoulder level), and normal internal and external rotation is 
from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  The Court has held that section 4.40 did not require 
a separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
left shoulder disorder is manifested by impingement syndrome, 
residual tendonitis, and some limitation of motion.  The 
Board finds, however, that there is no evidence of motion 
limited to shoulder level or motion limited to shoulder level 
as a result of pain or dysfunction.  VA orthopedic 
examination in November 1999 revealed flexion to 160 degrees, 
well above shoulder level.  Therefore, the Board finds 
entitlement to an increased (compensable) initial rating is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In addition, the Board notes the evidence demonstrates no 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or impairment of the clavicle or scapula as to 
warrant consideration under alternative rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2001).  
The Board also finds that based upon recent radiological 
examinations which revealed no arthritic changes to the 
shoulder joint consideration of a separate or alternative 
rating for arthritis is also not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected left 
shoulder disorder addressed in this decision, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating for the 
veteran's left shoulder disorder. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
compensable rating.

Residuals of a Left Distal Fibula Fracture
Background

Service medical records show the veteran sustained a left 
ankle injury while playing basketball in November 1989.  The 
initial diagnoses were left ankle sprain; however, a December 
1989 emergency room report noted x-rays revealed a tiny chip 
fracture to the left fibula.  

A January 1990 orthopedic clinic report noted slight 
improvement with a minute amount of edema to the lateral 
malleolus and associated palpable pain.  The diagnosis was 
resolving sprain/fracture.  A February 1990 report noted the 
veteran complained of persistent pain with any lateral left 
ankle movement.  The examiner noted full range of motion to 
the left ankle with tenderness to lateral motion and lateral 
palpation.  There was no evidence of laxity.  In an August 
1990 report of medical history an examiner noted the veteran 
had fractured his left ankle in November 1989 but that he 
stated he had experienced no problems since then.

By rating decision dated in July 1998, the RO granted service 
connection for residuals of a left distal fibula fracture and 
assigned a noncompensable evaluation.

During VA examination in October 1998 the veteran reported 
that he experienced morning ankle stiffness but denied any 
swelling or pain.  He stated the stiffness had been an 
ongoing problem for the past several years and usually lasted 
from one to 2 hours but was relieved by walking and did not 
recur later in the day.  He reported that occasionally he 
took pain relieving medication if the stiffness was too 
severe.  The examiner noted the veteran's ankles were normal.  
There was full range of motion with no evidence of point 
tenderness, erythema, or swelling.  Motor strength with 
dorsiflexion, plantar flexion, inversion, and eversion was 
5/5.  It was noted the veteran was able to stand on his toes 
and heels without difficulty.  The diagnoses included 
bilateral morning ankle stiffness with minimal limitation of 
function.  It was noted the veteran appeared incredibly 
healthy and was able to bike 120 miles a week without 
difficulty.  

In a February 1999 rating decision, the RO continued a 
noncompensable initial rating for the veteran's service-
connected residuals of a left distal fibula fracture.  

In his notice of disagreement the veteran requested an 
evaluation by an orthopedic specialist.  He reported he 
experienced pain, clicking, and locking in the mornings.

During VA orthopedic examination in November 1999 the veteran 
complained of intermittent, infrequent left lateral ankle 
pain with occasional feelings of instability but no giving 
way, locking, or catching.  The examiner noted the left ankle 
was not tender and there was no evidence of swelling, 
ligamentous instability, crepitus, or synovitis.  Pulses were 
intact and there was no peripheral edema.  The veteran was 
able to curl and extend his toes in a full and normal 
fashion.  There was full and complete range of motion, 
bilaterally, with dorsiflexion to 45 degrees, plantar flexion 
to 60 degrees, inversion to 25 degrees, and eversion to 20 
degrees.  It was noted the veteran walked with a normal gait 
and that he was able to heel walk, toe walk, fully squat, and 
stand and hop independently on each foot.  The diagnoses 
included status post chip fracture of the left ankle by 
history with no objective evidence of residual disability but 
with ongoing symptomatology.

At his personal hearing in January 2000 the veteran testified 
that he experienced ankle pain in the morning or anytime he 
was off his feet for a while.  He stated he had periods of 
discomfort, clicking, and instability but no real pain, 
noticeable swelling, or limitation of motion.  He reported 
the disorder was aggravated by drastic weather changes.          

At his personal hearing before the undersigned Board Member 
in September 2001 the veteran testified that he experienced 
some pain and discomfort and a little swelling to the left 
ankle in the mornings or when he had been on it all day.  He 
stated he felt like there was some loss of motion and 
weakness in the ankle but that he avoided using his left side 
because of his left ankle and left knee disorders.  

Analysis

The Rating Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent) or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Normal ankle dorsiflexion is 
from 0 to 20 degrees and normal ankle plantar flexion is from 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2001).

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
residuals of a left distal fibula fracture are manifested by 
subjective complaints of intermittent left lateral ankle pain 
and feelings of instability without objective evidence of 
moderate limitation of ankle motion, fibula malunion, 
tenderness, swelling, ligamentous instability, crepitus, or 
synovitis.  VA orthopedic examination in November 1999 
revealed dorsiflexion to 45 degrees and plantar flexion to 60 
degrees without evidence of pain.  The Board notes that a 
finding of dysfunction due to pain must be supported by 
adequate pathology.  See 38 C.F.R. § 4.40.  Therefore, the 
Board finds entitlement to a compensable rating is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board finds there is no persuasive evidence of any 
unusual or exceptional circumstances as a result of the 
veteran's service-connected residuals of a left fibula 
fracture to warrant referral for consideration of an 
extraschedular rating under the provision of 38 C.F.R. 
§ 3.321(b).  See Bagwell, 9 Vet. App. 337.

In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating for the residuals of a 
left distal fibula fracture.  The Board finds the 
preponderance of the evidence is against the claim for an 
increased (compensable) initial rating.



ORDER

Entitlement to an increased (compensable ) initial evaluation 
for a left shoulder disorder is denied.

Entitlement to an increased (compensable) initial evaluation 
for the residuals of a left distal fibula fracture is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA duty to assist requires VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim, make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

In this case, the Board notes the veteran's DD Form 214 shows 
he had 3 years, 3 months, and 6 days of foreign service and 
that he was awarded the Southwest Asia Service Medal with 3 
devices, the Kuwait Liberation Medal (Saudi Arabia), and the 
Kuwait Liberation Medal (Kuwait).  Service medical records 
show the veteran was in Bahrain from February 1, 1991, to 
February 5, 1991.

A November 1997 service department report shows the veteran's 
"RIP" and DD Form 214 documented Southwest Asia service but 
that the travel voucher was missing from his record.  It was 
requested that the RO obtain a copy of the veteran's travel 
voucher from his personal file to verify actual in-country 
Southwest Asia service.

In the March 1999 statement of the case the RO found the 
evidence did not reflect the veteran had active military 
service in Southwest Asia during the Persian Gulf War and the 
presumptive service connection provisions of 38 C.F.R. 
§ 3.317 were inapplicable.  

In October 1999, the veteran submitted copies of additional 
service records, including a December 1990 special order for 
the purpose of participating in Desert Shield and a March 
1991 evaluation report signed by a Fuels Operation Supervisor 
of the 35th Equipment Maintenance Squadron (P), Shaikh Isa 
Air Base, Bahrain.  Therefore, the Board finds additional 
development is required to verify the veteran's service in 
Southwest Asia.

The Board also notes that the VCAA states that in claims for 
disability compensation VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R § 3.159(c)(4).  

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

As to the veteran's service connection claims, the Board 
notes VA medical examinations in October 1998 and November 
1999 did not address the issue of chronic fatigue and did not 
adequately address the issue as to a present respiratory 
disorder.  The reports noted that the veteran's claims file 
had not been available for review; however, service medical 
records show the veteran complained of chronic fatigue during 
active service and that inservice x-ray examinations of the 
lungs revealed old granulomatous disease.  Therefore, the 
Board finds additional examinations are required prior to an 
appellate review of these issues.

As to the veteran's claims for entitlement to increased 
initial ratings for his service-connected left knee, right 
knee, depression, insomnia, and seborrheic dermatitis 
disabilities, the Board also finds additional medical 
examinations are required for adequate determinations of 
these matters.  The Board notes that the veteran testified in 
September 2001 that these disorder had increased in severity.  
The Board also notes that range of motion studies as to the 
left and right knee disorders were not conducted at the 
November 1999 VA orthopedic examination and that VA 
examination reports do not indicate the veteran's service-
connected insomnia disorder has been adequately evaluated.  

In addition, private hospital records dated in April 2000, 
subsequent to the veteran's most recent VA psychiatric 
evaluation, show he was admitted after expressing suicidal 
ideation.  The Board further notes that the medical evidence 
of record does not adequately address the veteran's service-
connected skin disorder.  The Court has held that an adequate 
medical examination for disorders with fluctuating periods of 
outbreak and remission requires discussion of the relative 
stage of symptomatology observed.  See Ardison v. Brown, 6 
Vet. App. 405 (1994).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for the disabilities 
at issue and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should request that the 
service department attempt to verify the 
veteran's service in Southwest Asia 
during the Persian Gulf War.  All 
responses obtained should be added to the 
claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and extent of his 
claimed chronic fatigue.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary examinations, tests, and 
studies should be conducted.  

Based on a review of all medical 
documentation and history on file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current chronic fatigue disorder 
is causally related to symptomatology 
documented in the veteran's service 
medical records.  The factors upon which 
the opinion is based must be indicated.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected bilateral knee 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). 

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected depression.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should reconcile any opinion 
provided with the other evidence of 
record, comment upon the extent to which 
the service-connected disability impairs 
the veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

6.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and extent of his 
service-connected insomnia.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary examinations, tests, and studies 
should be conducted.  

The examiner is requested to discuss 
whether the veteran's service-connected 
insomnia is manifested by persistent day-
time hypersomnolence or the requirement of 
the use a breathing assistance device.  A 
complete rationale for the opinions given 
should be provided.

7.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of his service-
connected seborrheic dermatitis.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  

If possible, the examination should be 
scheduled when the veteran's skin 
disorder is in an active phase.  See 
Bowers v. Brown, 2 Vet. App. 675 (1992); 
Ardison v. Brown, 2 Vet. App. 405 (1994).  
All necessary examinations, tests, and 
studies should be conducted.  

The examiner should discuss any and all 
manifestations of the veteran's 
disability.  Specifically, the examiner is 
to determine whether, and to what extent, 
the disorder is manifested by exfoliation, 
exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, is requested.  A complete 
rationale for the opinions given should be 
provided.

8.  The RO should schedule the veteran for 
a VA examination in order to determine the 
current nature and likely etiology of the 
claimed respiratory disorder(s).  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed clinical 
findings in connection with the evaluation 
of the veteran's respiratory disorder(s).  
Based on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from a current 
respiratory disability incurred in or 
aggravated by service.  The opinion should 
indicate whether it is at least as likely 
as not that any current respiratory 
disorder(s) is related to the veteran's 
service. The examination report should 
reflect review of pertinent material in 
the claims folder and include the factors 
upon which the opinions are based.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

10.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulations, including 38 C.F.R. § 3.317 
(2001).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



